    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 1 of 33 PageID #: 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

DON R. CLARK, JR.;                              )
ADONIS H. CLARK;                                )
SHERRIE CLARK-TORRENCE;                         )
ASHLEY BOUREIMA MOUROU; and                     )
A.C., a minor through her mother and Next       )
Friend NECOLE FISHER, individually and as       )
the surviving children of Decedent, DON         )
CLARK, SR.,                                     ) Cause No.: 4:21-cv-788
                                                )
      Plaintiffs,                               ) JURY TRIAL DEMANDED
                                                )
      v.                                        )
                                                )
CITY OF ST. LOUIS, MISSOURI;                    )
THOMAS STRODE, in his individual                )
capacity;                                       )
JOHN JONES, in his individual capacity;         )
NICHOLAS MANASCO, in his individual             )
capacity;                                       )
JAMES WURM, JR., in his individual              )
capacity;                                       )
BRANDON MOORE, in his individual                )
capacity;                                       )
RONALD A. MUELLER, in his individual            )
capacity;                                       )
JOSHUA BECHERER, in his individual              )
capacity;                                       )
RONALD ALLEN, in his individual capacity;       )
BENNIE BLACKMON, in his individual              )
capacity;                                       )
DANIEL BOOK, in his individual capacity;        )
MATTHEW TESREAU, in his individual              )
capacity;                                       )
JAMES ZWILLING, in his individual               )
capacity;                                       )
MARK SEPER, in his individual capacity;         )
GLENNON FRIGERIO, in his individual             )
capacity;                                       )
JOSEPH BUSSO, in his individual capacity;       )
JON LONG, in his individual capacity;           )
DANIEL CORA, in his individual capacity;        )
                                                )
                                            1
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 2 of 33 PageID #: 2




 TIMOTHY BOYCE, in his individual                     )
 capacity;                                            )
 MICHAEL FLATLEY, in his individual                   )
 capacity;                                            )
 CURTIS BURGDORF, in his individual                   )
 capacity; AND                                        )
 SCOTT AUBUCHON, in his individual                    )
 capacity,                                            )
                                                      )
         Defendants.                                  )

                                          COMPLAINT

       1.      Don Clark, Sr. was sleeping in his home moments before he was executed by

members of the St. Louis Metropolitan Police Department.

       2.      Don Clark was a beloved father, grandfather, Army veteran, and resident of the

City of St. Louis. At age 63 in 2017, he suffered from a range of health issues that left him hard of

hearing, unable to see clearly, and dependent on a cane for mobility. He moved to 4023 California

Avenue so that he would have a home for his youngest daughter.

       3.      In February of 2017, Defendant Thomas Strode sought an unlawful “no knock”

search warrant to search Mr. Clark’s home. Defendant Strode falsified information, used

boilerplate language, and lied about his surveillance, allowing him to secure the warrant without

probable cause. Defendant Strode and other Defendant Officers then created a plan and executed

the “no knock” warrant, resulting in Defendant Nicholas Manasco shooting Mr. Clark to death

after he was jarred awake by the sounds of a long bang from a diversionary device detonating in

his home and St. Louis Metropolitan Police Department officers breaking down his door.

Defendant City of St. Louis’s policies and customs were the moving force behind Mr. Clark’s

horrific last moments and all the Defendant Officers’ conduct leading up to them.




                                                 2
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 3 of 33 PageID #: 3




        4.      Plaintiffs Don R. Clark, Jr., Adonis H. Clark, Sr., Sherrie Clark-Torrence, A.C., by

and through Next Friend Necole Fisher, and Ashley Boureima Mourou, the surviving children of

the late Mr. Clark, file this suit against the Defendants and state as follows:

                                             PARTIES

        5.      At all times pertinent hereto, the decedent, Don Ray Clark, Sr. (“Mr. Clark”) was a

citizen of the United States and a resident of the State of Missouri.

        6.      Plaintiff Don Ray Clark, Jr. (“Don, Jr.”) is a citizen of the United States and a

resident of the State of Missouri.

        7.      Plaintiff Adonis H. Clark is a citizen of the United States and a resident of the State

of Illinois.

        8.      Plaintiff Sherrie Clark-Torrence is a citizen of the United States and a resident of

the State of Missouri.

        9.      Plaintiff Ashley Boureima Mourou is a citizen of the United States and a resident

of the State of Missouri.

        10.     Plaintiff A.C., a minor, through her mother and Next Friend Necole Fisher, is a

citizen of the United States and a resident of the State of Missouri.

        11.     Plaintiffs are the surviving natural children of Mr. Clark, and bring this action

pursuant to 42 U.S.C. § 1983, the Fourth and Fourteenth Amendments to the United States

Constitution, and Missouri statutes governing wrongful death actions, sections 537.080, RSMo.

2018, et seq.

        12.     Defendant City of St. Louis, Missouri is a political and geographic subdivision of

the State of Missouri and is organized as a constitutional charter city under Article VI, section 19

of the Missouri Constitution. The City’s primary law enforcement agency is the St. Louis

                                                  3
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 4 of 33 PageID #: 4




Metropolitan Police Department (“SLMPD”), which is organized under, and overseen by, the

City’s Department of Public Safety. The City’s Public Facilities Protection Corporation (“PFPC”)

of the City of St. Louis insures the SLMPD and City against all claims for damages.

        13.     Defendant Thomas Strode is employed as a police officer and detective with the

SLMPD. He failed to conduct a sufficient investigation and used false and misleading allegations

to obtain the “no knock” search warrant that directly caused the killing of Mr. Clark. At all times

relevant to the subject matter of this litigation, Defendant Strode was acting under color of state

law in his capacity as police officer for the City of St. Louis.

        14.     Defendant John Jones is employed as a sergeant with the SLMPD. He helped

Detective Strode plan the execution of the “no knock” search warrant that resulted in Mr. Clark’s

death, briefed the officers involved, and supervised the execution of the “no knock” warrants. At

all times relevant to the subject matter of this litigation, he was acting under color of state law in

his capacity as sergeant for the City of St. Louis.

        15.     Defendant Nicholas Manasco is employed as a police officer with the SLMPD. He

shot and killed Mr. Clark. At all times relevant to the subject matter of this litigation, he was acting

under color of state law in his capacity as police officer for the City of St. Louis.

        16.     Defendants James Wurm, Brandon Moore, Ronald Mueller, Joshua Becherer,

Ronald Allen, Bennie Blackmon, Daniel Book, Matthew Tesreau, James Zwilling, Mark Seper,

Glennon Frigerio, Joseph Busso, Jon Long, Daniel Cora, Timothy Boyce, Michael Flatley, Curtis

Burgdorf, and Scott Aubuchon (hereinafter, along with Defendants Manasco and Jones,

collectively referred to as “Defendant Officers”) are employed as police officers with the SLMPD.

They all took part in the execution of the search warrant that resulted in the killing of Mr. Clark.




                                                   4
        Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 5 of 33 PageID #: 5




At all times relevant to the subject matter of this litigation, they were acting under color of state

law in their capacity as police officers for the City of St. Louis.

         17.    At all times relevant to the allegations in this Complaint, Defendants were acting

under color of state law.

         18.    All of the individual Defendants are persons as defined by 42 U.S.C. § 1983.

                                  JURISDICTION AND VENUE

         19.    This action arises under the Constitution and laws of the United States and is

brought pursuant to 42 U.S.C. § 1983.

         20.    Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

Jurisdiction supporting Plaintiffs’ claim for attorney’s fees and costs is conferred by 42 U.S.C. §

1988.

         21.    Venue is proper under 28 U.S.C. § 1391(b) because all of the events alleged herein

occurred within this district at the time of the events giving rise to this litigation.

         22.    Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of St. Louis, and Plaintiffs and Defendants

reside in the Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

         23.    This Court has supplemental jurisdiction over the included Missouri state law

claims pursuant to 28 U.S.C. § 1367.

         24.    Plaintiffs demand a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                                FACTS

Don Clark, Sr.

         25.    Don Clark, Sr. was born on August 11, 1953, and, at 63 years of age, the veteran

suffered from several health conditions, including diabetes, poor eyesight, poor hearing, and an

                                                   5
        Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 6 of 33 PageID #: 6




inability to straighten his arms. He also had swollen limbs, which required him to use a cane to

walk.

         26.   On February 21, 2017, Mr. Clark had a doctor’s visit. He was no longer driving due

to his poor eyesight and other health conditions, so his son and namesake, Don, Jr., would usually

pick Mr. Clark up and take him to the doctor.

         27.   During his almost daily visits, Don, Jr. ensured his father properly took the 10

different prescribed medications necessary to treat and care for his illnesses and helped him with

household chores that Mr. Clark could not complete on his own.

         28.   Mr. Clark also received weekly visits from a home healthcare provider, but it was

his son, Don, Jr., who he relied on almost daily to help him meet his basic needs.

         29.   However, on February 21, 2017, Don, Jr. had to work so Mr. Clark had to take the

bus to his doctor’s visit. A solo trip to the doctor required extra time because Mr. Clark did not

have someone to help him navigate transportation, bus connections, finding his way to the doctor’s

office, and checking in at the doctor’s office; taking the bus sapped any extra energy from Mr.

Clark to make the trip.

         30.   When he made it back home later that day after the doctor’s visit, Mr. Clark told

Don, Jr. by phone that he was looking forward to going to sleep after an eventful day.

         31.   Mr. Clark had recently moved to 4023 California after living with his daughter,

Sherrie Clark-Torrence.

         32.   He wanted a place he could call home for his youngest daughter, A.C., who was

eight years old at the time.




                                                6
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 7 of 33 PageID #: 7




        33.    When Mr. Clark moved into his home at 4023 California, he gave the only bedroom

to his daughter so she could have a space to call her own. He set up his own bed in the front room,

across from the front door.

        34.    Mr. Clark generally went to bed early in the night, around 8:00 PM or earlier.

        35.    On California Avenue, neighbors called him “Pops” and described Mr. Clark as a

quiet, peaceful man who kept to himself.

        36.    He was a veteran of the United States Army and previously owned a private security

company.

        37.    Mr. Clark had told his family members and home healthcare provider about how

worried he was about crime in his neighborhood.

        38.    Living alone and infirm, Mr. Clark would often put screws into the door before

going to bed, an effort for extra security from the risk of violence he knew waited outside.

        39.    The night of February 21, 2017, unbeknownst to Mr. Clark, officers with SLMPD’s

Special Weapons And Tactics (“SWAT”) Team would serve three “no knock” search warrants on

his street.

        40.    While he was sound asleep, a SWAT team of more than 17 officers separated into

two “stacks” and simultaneously executed the “no knock” warrants at 4025 California and 4029

California by ramming the doors down, detonating diversionary devices inside, and rushing into

the home with weapons drawn.

        41.    Immediately after executing those warrants, the officers regrouped and over 17

fully armed officers converged on Mr. Clark’s house at 4023 California in one long “stack.”

        42.    Mr. Clark, who suffered from significant hearing loss, remained fast asleep.




                                                 7
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 8 of 33 PageID #: 8




       43.     Without announcing themselves as police, the officers rammed Mr. Clark’s door

in, jarring Mr. Clark awake.

       44.     At no point did the intruders identify themselves as police.

       45.     At no point did the intruders give instructions, such as to put his hands up.

       46.     Instead, after banging the door down, the unknown intruders lobbed a diversionary

device into his home.

       47.     The device detonated, sending a loud bang and flash of light through the room and

disorienting him, especially given his limited eyesight.

       48.     Within moments, multiple intruders rushed into his home.

       49.     Still, at no point did the intruders identify themselves as police or give Mr. Clark

directions.

       50.     Without a warning, one of the intruders — Defendant Nicholas Manasco — shot a

barrage of bullets from an assault rifle.

       51.     At least nine bullets entered Mr. Clark’s body, nearly ripping his forearm from his

elbow joint.

       52.     Mr. Clark fell face down on the floor beside his bed.

       53.     Blood collected under his body from the numerous gunshot wounds.

       54.     Defendants Manasco and James Zwilling stood over Mr. Clark with guns pointed

while other officers ran by, entering into the rest of his home.

       55.     Neither Defendants Manasco and Zwilling nor the officers who ran by ever called

for help.

       56.     The officers never tried to stanch the blood.

       57.     Mr. Clark tried to speak, but all that came out was an unintelligible mumble.

                                                  8
      Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 9 of 33 PageID #: 9




       58.     After crucial minutes had passed, Defendant Scott Aubuchon called for Emergency

Medical Services (“EMS”), but Mr. Clark later died from his wounds.

       59.     Upon information and belief, Mr. Clark was unarmed when Defendant Manasco

began shooting him, never shot at the officers, nor did anything that would give any reason to

believe that he was an immediate threat to the Defendant Officers or the public.

Search Warrant and Investigation

       60.     Defendant Officers were on California Avenue that day because of Defendant

Thomas Strode.

       61.     On February 13, 2017, Defendant Strode applied for a search warrant for addresses

at 4025 and 4029 California Avenue in south St. Louis.

       62.     On February 15, 2017, Defendant Strode applied for an additional warrant for 4023

California Avenue.

       63.     Defendant Strode used identical affidavits attached to the warrants for 4023

California, 4025 California, and 4029 California, falsely characterizing Mr. Clark as a criminal

and guilty by association.

       64.     In his affidavit, Defendant Strode knowingly included false allegations that Mr.

Clark had sold illegal drugs and harbored both illegal drugs and illegal firearms in his home. These

allegations were attributed to confidential informants.

       65.     Upon information and belief, Defendant Strode lied about the existence of the

alleged reliable confidential informants or, in the alternative, Defendant Strode knew the

informants’ allegations about Mr. Clark’s engagement in criminal activity to be false from his own

limited investigation and observations.




                                                 9
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 10 of 33 PageID #: 10




         66.   Mr. Clark did not store any drugs in his home and had never been convicted of a

crime.

         67.   In his affidavit, Defendant Strode lied about “observ[ing] foot and vehicle traffic

consistent with narcotic trafficking activity” in Mr. Clark’s home.

         68.   Throughout the affidavit, Defendant Strode falsely attributed activities happening

at 4025 California and 4029 California to Mr. Clark’s home.

         69.   For example, Defendant Strode wrote that “[i]ndividuals would approach the

residences at 4023 California, 4025 California, and 4029 California and enter inside for a brief

period of time (5-10 minutes) then exit.” This never happened at 4023 California.

         70.   Mr. Clark’s son, Don, Jr., would visit him almost daily and stay for at least an hour

to provide care for his father, including doing chores like taking out his father’s trash.

         71.   Mr. Clark had no other visitors beyond his other children, grandchildren, and a

home healthcare provider, who would also visit for at least an hour at a time to see him.

         72.   His children, grandchildren, and home healthcare provider never saw narcotics in

his home, nor did they see people come into his home for short periods of time.

         73.   Defendant Strode used boilerplate phrases and allegations referenced in other

warrant applications, including identical references to confidential informants claiming to have

observed the suspected individual and/or residence as in possession of firearms and/or narcotics

within the prior 24 hours before Defendant Strode submitted the affidavit to the 22nd Judicial

Circuit Court of Missouri.




                                                 10
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 11 of 33 PageID #: 11




         74.      In each of at least 27 warrants Defendant Strode is known to have requested in the

year prior to the killing of Mr. Clark, Defendant Strode requested a “no knock” search warrant.1

         75.      With a wholly false and boilerplate affidavit, Defendant Strode successfully

secured a “no knock” warrant to search Mr. Clark’s home that was signed by Judge Barbara

Peebles on February 20, 2017.

         76.      On February 21, 2017, Defendant Jones held an internal briefing with the SWAT

team, using the information Defendant Strode provided in an operations plan.

         77.      Defendant Strode would later brief the entire team, telling them that the warrants

they would execute were “no knock” warrants.

         78.      After SLMPD killed Mr. Clark, Defendant Strode first searched 4029 California

and then 4025 California.

         79.      After searching those homes, Defendant Strode was seen carrying a box from 4029

or 4025 California into 4023 California.

         80.      Defendant Strode later reported in his return for the search warrant that there were

illicit drugs found in Mr. Clark’s home.

         81.      According to those who were caretakers and regular visitors to Mr. Clark’s home,

including Don, Jr. and Mr. Clark’s home health aide, there were never any illegal drugs at 4023

California.

                                           CLAIMS FOR RELIEF

                                   Count I – 42 U.S.C. § 1983
                         Fourth Amendment – Unlawful Search and Seizure
                                   (Against Defendant Strode)



1
  Plaintiffs’ counsel reviewed all warrants available on the “Case net” online database from the 22nd Judicial Circuit
of Missouri for the year prior to the killing of Mr. Clark and identified 27 warrants and affidavits attributed to
Defendant Strode.
                                                         11
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 12 of 33 PageID #: 12




       82.     Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

       83.     Defendant Strode’s warrant was “based upon an affidavit containing ‘deliberate

falsehood’ or ‘reckless disregard for the truth’ — including . . . material omissions of fact —

[which] violates the Fourth Amendment.” Z.J. by & through Jones v. Kansas City Bd. of Police

Comm’rs, 931 F.3d 672, 686 (8th Cir. 2019) (citation and quotation marks omitted).

       84.     Defendant Strode included allegations – attributed to supposed confidential

informants – in the warrant affidavit that he knew to be false: that Mr. Clark was harboring and

selling illegal drugs and harboring illegal guns.

       85.     Defendant Strode lied that he had observed foot and vehicle traffic consistent with

drug trafficking at Mr. Clark’s home, including seeing people entering 4023 California for brief

periods of time and then exiting.

       86.     Even if Defendant Strode had arguable probable cause for the search warrant —

which he did not — he lacked “reasonable suspicion that knocking and announcing [the officers’]

presence, under the particular circumstances, would be dangerous or futile, or that it would inhibit

the effective investigation of the crime.” See Richards v. Wisconsin, 520 U.S. 385, 394 (1997).

       87.     Mr. Clark’s age, work history, and disabilities undermine Defendant Strode’s

assertion that he had reasonable suspicion to dispense with the knock and announce requirement.

       88.     Given Mr. Clark’s background and the false allegations by Defendant Strode, it

would not have been dangerous or futile to knock and announce.

       89.     As a direct and proximate result of Defendant Strode’s conduct, Mr. Clark was

deprived of his right to be free from unlawful seizure under the Fourth Amendment of the

Constitution of the United States of America and 42 U.S.C. § 1983.

                                                    12
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 13 of 33 PageID #: 13




          90.   Defendant Strode’s application for the “no knock” warrant, under false pretenses,

set into motion the events that led to Mr. Clark’s death.

          91.   Defendant Officers appeared at Mr. Clark’s home under the false impression that

Mr. Clark was dangerous.

          92.   Defendant Officers broke down Mr. Clark ’s door without allowing sufficient time

for him – an elderly and disabled man – to get to the door, as would have been available with the

execution of a normal warrant.

          93.   Upon entry, Defendant Ronald Mueller threw a diversionary device into Mr.

Clark’s home, which further disoriented him given his limited eyesight.

          94.   Defendant Manasco shot Mr. Clark without providing any announcement or

warning.

          95.   None of the foregoing would have occurred without the conduct of Defendant

Strode.

          96.   Because Mr. Clark lost his life, Plaintiffs have been deprived of their father’s

companionship, services, instruction, guidance, counsel, lost wages, and support.

          97.   The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Mr. Clark, such that punitive damages should be awarded to punish

Defendants and to deter them, as well as other similarly situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

          98.   Plaintiffs also seek an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1988.

                                 Count II – 42 U.S.C. § 1983
                       Fourteenth Amendment – Reckless Investigation
                                 (Against Defendant Strode)

                                                 13
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 14 of 33 PageID #: 14




        99.    Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

        100.   Defendant Strode is liable for a “constitutionally deficient investigation” because

he purposefully ignored evidence suggesting Mr. Clark’s innocence. Engesser v. Fox, 993 F.3d

626, 629 (8th Cir. 2021) (citation omitted).

        101.   Defendant Strode lied about allegations that Mr. Clark had engaged in criminal

activity.

        102.   Mr. Clark received in-home healthcare at least once a week and was visited by his

son who provided physical care for him on an almost daily basis. Neither saw any illegal drugs or

illegal firearms in his home.

        103.   A modicum of investigation into Mr. Clark, such as actually observing him near or

around his home, looking up his employment history, or attempting a controlled drug purchase,

would have shown Defendant Strode that Mr. Clark was innocent, and that a “no knock” warrant

was not warranted.

        104.   Mr. Clark was elderly, had multiple disabilities, and a history in the military and

working private security, and thus a commitment to public safety, that would all demonstrate that

there was no reason to believe he was storing or selling illegal drugs or illegal weapons.

        105.   Defendant Strode’s actions were reckless and purposeful.

        106.   Defendant Strode’s affidavit in pursuit of said warrant includes details from

supposed confidential informants, but admits that Defendant Strode failed to corroborate or

confirm the claims of these alleged confidential informants.




                                                14
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 15 of 33 PageID #: 15




        107.   As a direct and proximate result of the conduct of Defendant Strode, Mr. Clark was

deprived of his right to be free from reckless investigation under the Fourteenth Amendment of

the Constitution of the United States of America and 42 U.S.C. § 1983.

        108.   Because Mr. Clark lost his life, Plaintiffs have been deprived of their father’s

companionship, services, instruction, guidance, counsel, lost wages, and support.

        109.   The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Mr. Clark, such that punitive damages should be awarded to punish

Defendants and to deter them, as well as other similarly situated individuals, from engaging in

similar conduct in the future, in an amount to be determined by a jury.

        110.   Plaintiffs also seek an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1988.

                            Count III – 42 U.S.C. § 1983
               Fourth Amendment – Unlawful Authorization of SWAT Team
                             (Against Defendant Strode)

        111.   Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

        112.   Defendant Strode’s “decision to authorize a SWAT team to execute [the] warrant”

was unreasonable and thus constitutes a Fourth Amendment violation. Z.J. by & through Jones,

931 F.3d at 688 (citing Holland ex rel. Overdorff v. Harrington, 268 F.3d 1179, 1189–92 (10th

Cir. 2001)).

        113.   Defendant Strode planned “a surprise, ‘no-knock’ raid by a SWAT team and [knew]

a significant amount of force [would] be used.” Id.




                                                15
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 16 of 33 PageID #: 16




        114.     Defendant Strode specifically knew that he had no information and had done no

investigation “that would have supported the need to send the SWAT team to execute the search

warrant,” but he sent them anyway. Id.

        115.     Defendant Strode requested and received “no knock” warrants in 100% of the 27

search warrant applications Plaintiffs’ counsel identified in the year prior to Mr. Clark’s killing,

highlighting his indiscriminate authorization of SWAT without a reasonable basis.

        116.     As a direct and proximate result of the conduct of Defendant Strode, Mr. Clark was

deprived of his right to be free from the unlawful authorization of SWAT to execute a search

warrant, under the Fourth Amendment of the Constitution of the United States of America and 42

U.S.C. § 1983.

        117.     Because Mr. Clark lost his life, Plaintiffs have been deprived of their father’s

companionship, services, instruction, guidance, counsel, lost wages, and support.

        118.     The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Mr. Clark, such that punitive damages should be awarded to punish

Defendant Strode and to deter him, as well as other similarly situated individuals, from engaging

in similar conduct in the future, in an amount to be determined by a jury.

        119.     Plaintiffs also seek an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1988.

                                 Count IV – 42 U.S.C. § 1983
                     Fourth and Fourteenth Amendment – Excessive Force
                                 (Against Defendant Manasco)

        120.     Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.




                                                 16
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 17 of 33 PageID #: 17




       121.      By shooting Mr. Clark, Defendant Manasco effectuated a seizure under the Fourth

Amendment. Est. of Morgan v. Cook, 686 F.3d 494, 496 (8th Cir. 2012) (citation omitted).

       122.      Defendant Manasco failed to announce himself as law enforcement and provided

no warning to Mr. Clark before entering 4023 California with his gun at the ready.

       123.      Within moments of entering the house, Defendant Manasco saw Mr. Clark and shot

him no less than nine times, nearly detaching his arm.

       124.      Defendant Manasco did not warn Mr. Clark before unleashing a barrage of gunfire

to his torso, despite ample opportunity to warn.

       125.      Upon information and belief, Mr. Clark was unarmed and not a threat at the time

Defendant Manasco shot him.

       126.      The conduct of Defendant Manasco was unreasonable, unlawful, and

unconstitutional, in that Defendant Manasco used more force than was reasonably necessary under

the circumstances.

       127.      A reasonable officer in Defendant Manasco’s position would have understood that

he was required to adequately announce his presence and authority under the circumstances.

       128.      A reasonable officer in Defendant Manasco’s position would have understood that

he was required to provide adequate warning, such that Mr. Clark had the opportunity to comply

with any commands.

       129.      A reasonable officer in Defendant Manasco’s position would have known that

firing over nine rounds from an automatic rifle was an unreasonable use of force under the

circumstances.

       130.      As a direct result of Defendant Manasco’s unlawful shooting and excessive use of

force, Mr. Clark was deprived of his right to be secure in his person, his right to be free from the

                                                   17
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 18 of 33 PageID #: 18




unreasonable seizure of his person, and his right to be secure from the use of excessive force in

violation of his rights under the Fourth and Fourteenth Amendments to the Constitution of the

United States of America and 42 U.S.C. § 1983.

        131.   As a direct result of Defendant Manasco’s unlawful shooting and excessive use of

force against Mr. Clark, Plaintiffs have been deprived of their father’s society, comfort,

companionship, services, instruction, guidance, counsel, and support.

        132.   The acts of Defendant Manasco, as set forth above, were intentional, wanton,

malicious, evil, and oppressive, or exhibited a reckless indifference or conscious disregard for Mr.

Clark’s federally-protected rights, thus entitling Plaintiffs to an award of punitive damages against

Defendant Manasco in order to punish him and to deter him and others similarly situated from like

conduct in the future.

        133.   Plaintiffs also seek an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1988.

                                 Count V – 42 U.S.C. § 1983
                    Fourteenth Amendment – Deliberate Indifference
 (Against Defendants Jones, Manasco, James Wurm, Brandon Moore, Ronald Mueller, Joshua
  Becherer, Ronald Allen, Bennie Blackmon, Daniel Book, Matthew Tesreau, James Zwilling,
 Mark Seper, Glennon Frigerio, Joseph Busso, Jon Long, Daniel Cora, Timothy Boyce, Michael
                                   Flatley, Curtis Burgdorf)

        134.   Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

        135.   The Due Process Clause of the Fourteenth Amendment required Defendants to

provide medical care to Mr. Clark if he was injured while being apprehended by the police. Teasley

v. Forler, 548 F. Supp. 2d 694, 709 (E.D. Mo. 2008) (citation omitted).

        136.   After mercilessly and unlawfully shooting Mr. Clark repeatedly, Defendant

Manasco failed to call for medical care for Mr. Clark.
                                                 18
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 19 of 33 PageID #: 19




         137.   No Defendant Officers took action to stanch Mr. Clark’s bleeding or provide any

form of emergency first aid in the first crucial minutes after Defendant Mansco shot him..

         138.   Instead, Defendant Officers stood over Mr. Clark, pointing their guns at him or

otherwise passing by, while he mumbled incoherently and bled to death on his bedroom floor.

         139.   Defendant Officers did not immediately seek emergency medical care for Mr.

Clark.

         140.   It was not until Defendant Aubuchon heard the shootings from 4025 California,

walked over, and saw Mr. Clark bleeding out on the floor that someone finally called EMS to

provide medical care.

         141.   Mr. Clark was suffering an obvious, serious medical need after being shot no less

than nine times with an assault rifle.

         142.   The period of time between Defendant Manasco shooting Mr. Clark and Defendant

Aubuchon calling EMS consisted of the crucial minutes when Defendant Officers could have

provided (or caused to be provided) medical support to Mr. Clark to stanch his bleeding and save

his life.

         143.   Mr. Clark’s death occurred as a direct and proximate result of Defendants’

deliberately indifferent actions.

         144.   Mr. Clark’s death, following Defendant Officers’ delay in summoning medical

care, was a reasonable and probable consequence of Defendants’ acts and omissions.

         145.   As a further direct and proximate result of the conduct of Defendant Officers, Mr.

Clark was deprived of his right to be free from deliberate indifference to his medical needs under

the Fourteenth Amendment of the Constitution of the United States of America and 42 U.S.C. §

1983.

                                                19
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 20 of 33 PageID #: 20




        146.   The acts of Defendant Officers, as set forth above, were intentional, wanton,

malicious, evil and oppressive, or exhibited a reckless indifference or conscious disregard for Mr.

Clark’s federally-protected rights, thus entitling Plaintiffs to an award of punitive damages against

Defendant Officers in order to punish Defendants and to deter them and others similarly situated

from like conduct in the future.

        147.   Plaintiffs also seek an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1988.

                                  Count VI – 42 U.S.C. § 1983
                                Municipal Liability under Monell
                               (Against Defendant City of St. Louis)

        148.   Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

        149.   Defendant City has policies and/or customs of (1) seeking warrants without

probable cause, including falsifying information about potential suspects, allegations from

confidential informants, and observations of suspicious activity; (2) unreasonably requesting and

deploying SWAT for all search warrants; and (3) failing to ensure police officers are supervised

and disciplined for violations of arrestees’ constitutional rights.

        150.   Mr. Clark’s death is a result of the aforementioned policies or customs.

        151.   Defendant City is therefore culpable for the constitutional violations set forth in the

aforementioned Counts, pursuant to Monell v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

        152.   The policy or custom of seeking warrants without probable cause, including

falsifying information, led to Mr. Clark’s death.

        153.   In a 2020 report, the Ethical Society of Police, an organization of primarily African-

American police officers in St. Louis, documented numerous incidents wherein SLMPD officers

                                                  20
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 21 of 33 PageID #: 21




falsified information and otherwise engaged in unlawful conduct to seek search warrants,

including:

             a. A 2015 incident in which a Caucasian male officer lied in a search warrant

                 application and stated he completed surveillance on a subject;

             b. A separate incident when an African-American officer committed a similar offense;

             c. A 2016 incident when a Caucasian male officer repeatedly placed the same wording

                 in search warrants.

        154.     Numerous other incidents of similar behavior have been identified by other parties.

        155.     A St. Louis Post-Dispatch review of warrant application affidavits provided by

SLMPD Officer Shell Sharp from 2007-08 showed that all but one affidavit outlined the same

pattern of surveillance, suspicious activity observed, and information from a confidential

informant.2

        156.     Just like Defendant Strode, Officer Sharp lied about “conducting surveillance” as

well as about observing “suspicious activity.”3

        157.     A separate officer, William “Bill” Noonan, was identified as having also sought

warrants without probable cause. Officer Noonan later told reporters that “he was told that if he

retired, internal affairs investigators would not continue to pursue [other officers]” even though

another officer had come under suspicion of similar conduct.4




2
  Robert Patrick, Former St. Louis officers allege 'witch hunt', St. Louis Post-Dispatch (Jan. 2, 2010),
https://www.stltoday.com/news/former-st-louis-officers-allege-witch-hunt/article_18909dcd-e6d0-5641-9ced-
5ef56b562895 html.
3
  Id.
4
  Id.
                                                      21
         Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 22 of 33 PageID #: 22




           158.   Then-Circuit Attorney Jennifer Joyce told the newspaper “that she had also lost

confidence in Officer Mike Mathews, because of his refusal to submit to questions about one of

his search warrants.”5

           159.   On September 14, 2016, the Honorable Elizabeth Hogan, Circuit Judge for the 22nd

Judicial Circuit of the State of Missouri, found that SLMPD Officer Ellis Brown gave conflicting

statements in a sworn affidavit and in testimony regarding whether a confidential informant

provided information for a warrant application. It was upon this false information that Officer

Brown secured a search warrant to unlawfully search a St. Louis resident’s home. In that case, the

state court judge demanded Officer Brown be provided an attorney because his testimony

“implicate[d] practices and procedures within the entire St. Louis Police Department.” State of

Missouri v. Aaron White, No. 1522-CR03779-01 (22nd Judicial Circuit Sept. 4, 2016).

           160.   Then-SLMPD Commissioner Doyle Sam Dotson III was aware, or should have

been aware, of the numerous instances of officers falsifying information to secure search warrants

and otherwise applying for search warrants without probable cause.

           161.   Despite that knowledge, Commissioner Dotson took no action in response to the

conduct of these officers or to prevent future similar conduct from those officers.

           162.   Commissioner Dotson failed to do so despite being aware that officers serving

unlawful search warrants, particularly when the warrants are executed by SWAT officers, can yield

deadly consequences.

           163.   This SLMPD policy and custom of seeking warrants without probable cause was a

moving force behind the constitutional violation of Mr. Clark’s rights.




5
    Id
                                                 22
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 23 of 33 PageID #: 23




       164.    Commissioner Dotson further set a policy that required SLMPD officers to use

SWAT when they executed virtually every drug-related search warrant, all without first requiring

such officers demonstrate the reasonable suspicion or probable cause otherwise necessary to justify

the excessive force inherent in the use of SWAT.

       165.    In State of Missouri v. Aaron White, No. 1522-CR03779-01, Officer Brown

testified that SLMPD’s policy requires virtually all of their work to utilize SWAT for “safety

reasons.” If SWAT is not available, SLMPD officers and detectives “have to wait until [they] have

those people in place before [they] can execute the warrant.”

       166.    According to information obtained by the Coalition Against Police Crimes and

Repression (“CAPCR”) through public records requests, SWAT was deployed over 1780 times

from 2012 to 2018. Around 97% of all SWAT deployments during this time period were to execute

search warrants.

       167.    CAPCR’s research found that of the 10 fatal police shootings by SLMPD officers

between 2013 to 2018 that have publicly identified officers, eight involved SWAT members or

officers who would later join SWAT, highlighting the inherent danger in the deployment of

SLMPD SWAT officers.

       168.    Commissioner Dotson set the foregoing policy regarding deployment of SWAT to

execute all drug-related search warrants despite knowing the danger of doing so.

       169.    Specifically, Commissioner Dotson knew the practice of SWAT was to execute

search warrants for contraband through the use of extreme physical force, such as the use of assault

rifles, diversionary devices, and other military tactics.

       170.    Defendant City of St. Louis was deliberately indifferent to the danger inherent in

adopting and implementing such a policy.

                                                  23
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 24 of 33 PageID #: 24




          171.   Commissioner Dotson’s decision to deploy SWAT for all search warrants, without

first requiring officers to demonstrate the reasonableness of authorizing SWAT, was a direct cause

in the violation of Mr. Clark’s constitutional rights and loss of life.

          172.   Defendant City of St. Louis is also liable for its failure to supervise and discipline

SLMPD officers for seeking warrants without probable cause, including by falsifying information

and failing to corroborate confidential informant’s allegations prior to seeking warrants; deploying

SWAT for all search warrants (without reasonable suspicion or probable cause to support the

excessive force inherent in the use of SWAT); and otherwise violating individuals’ constitutional

rights.

          173.   A failure to supervise claim exists where: “(1) [the City’s practices] were

inadequate; (2) [the Cit]y was deliberately indifferent to the rights of others in adopting them, such

that the failure to train or supervise reflects a deliberate or conscious choice by the [City]; and (3)

an alleged deficiency in the training [or supervising] procedures actually caused the plaintiff’s

injury.” B.A.B., Jr. v. Bd. of Educ. of City of St. Louis, 698 F.3d 1037, 1040 (8th Cir. 2012) (cleaned

up) (quoting Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010)).

          174.   SLMPD officers face little to no discipline or job consequences for seeking

warrants without probable cause; seeking “no knock” warrants without reasonable suspicion to

dispense with the knock and announce requirement; or unlawfully authorizing SWAT for all search

warrants, without the requisite showing that such force is required to execute the warrant.




                                                  24
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 25 of 33 PageID #: 25




        175.     Countless newspaper articles detail SLMPD’s Internal Affairs and the Force

Investigative Unit’s failure to properly investigate police killings in the years preceding (and

following) Mr. Clark’s killing.6

        176.     The aforementioned Ethical Society of Police research highlights numerous

instances in which Caucasian SLMPD officers—who, based on recent figures, constitute over 66

percent of SLMPD—have not been properly disciplined for similar behavior alleged in this

Complaint:

             a. In 2015, a Caucasian male officer lied in a search warrant. The officer represented

                 that he completed surveillance on a subject, but he was assigned to a detail at the

                 time he allegedly completed such surveillance. As a result of the officer’s lack of

                 prior surveillance, he forced entry into the wrong house. SLMPD’s original

                 recommendation was to fire the officer, but the former interim Chief (and former

                 Chief, Sam Dotson) refused to terminate him.

             b. In 2016, a Caucasian male officer used identical wording in multiple affidavits

                 supporting search warrant applications. The cases in which these warrants were

                 sought were dismissed for this reason. The officer did not face any significant

                 discipline, and he was not charged criminally. This officer was allowed to resign

                 rather than face any consequences.




6
  See, e.g., Alison Flowers & Sam Stecklow, A Police Killing in St. Louis Remains Shrouded in Darkness,
Riverfront Times (May 29, 2021), https://www riverfronttimes.com/newsblog/2021/05/29/a-police-killing-in-st-
louis-remains-shrouded-in-darkness; Champe Barton, St. Louis Has Never Shared Police Shooting Investigation
Results With Its Civilian Oversight Board, The Trace (Apr. 3, 2021),https://www.thetrace.org/2021/04/st-louis-
police-shootings-civilian-oversight-board/.
                                                       25
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 26 of 33 PageID #: 26




             c. In August 2016, a complaint was levied against a Caucasian male officer for uncivil

                 treatment. The officer allegedly told the complainant that he “would be the next

                 person killed by police.”

         177.    Defendant Manasco, after taking part in the killing of Carlos Boles in March 2011,

took pictures of Boles’s bullet-ridden body and shared it with another officer. Despite talks of an

“investigation,” Defendant Manasco remained in SWAT and, since then, has been party not only

to the killing of Don Clark, but also Isaiah Hammett, the latter of which occurred mere months

after taking Don Clark’s life.7

         178.    Even when the serving of a warrant by SWAT officers results in a civilian injury

or fatality, the investigation by SLMPD is perfunctory and aimed at protecting officers rather than

determining if there has been a violation of civilian’s rights. For example, officers are typically

not promptly interviewed, and, when they are interviewed, officers are asked leading questions.

Alternatively, witnesses or complainants are subjected to hostile cross-examination.

         179.    The foregoing demonstrates deliberate indifference on the part of the City of St.

Louis. The need to supervise SWAT officers to prevent them from violating potential arrestees’

rights, and to discipline them if and when they do, is so obvious that the City’s failure to do so was

(and is) likely to result in the rights of people such as Mr. Clark being violated.

         180.    This failure to sufficiently supervise and/or discipline led directly to Mr. Clark’s

death.




7
  St. Louis police probing leaked Carlos Boles crime scene photo, St. Louis Post-Dispatch (Mar. 15, 2011),
https://www.stltoday.com/news/local/metro/st-louis-police-probing-leaked-carlos-boles-crime-scene-
photo/article_7e7b4938-4f35-11e0-a628-00127992bc8b.html
                                                        26
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 27 of 33 PageID #: 27




       181.    Because of Defendant City of St. Louis’ policies and customs as described herein,

Defendant Strode knew that there would be no substantive investigation into his failure to secure

probable cause before applying for the warrant that led to Mr. Clark’s death.

       182.    Further, Defendant Strode could be certain that there would be no discipline or

supervision related to his applying for a “no knock” warrant without reasonable suspicion to

dispense with the knock and announce requirement.

       183.    Because of the policies and customs of Defendant City of St. Louis, Defendant

Manasco was well aware that he could use excessive force to take Mr. Clark’s life without threat

of repercussion from his employer.

       184.    Had Defendant City of St. Louis properly trained, supervised, and disciplined

officers for countless past violations, the officers would not have allowed this merciless raid to

happen in the first instance.

       185.    These failures and City policies are the moving force behind, and direct and

proximate cause of, the constitutional violations suffered by Mr. Clark as alleged herein.

       186.    As a result of Defendant City of St. Louis’ unconstitutional policies or customs and

failure to discipline or supervise police officers, Plaintiffs’ father was deprived of his rights under

the Fourth and Fourteenth Amendments to the Constitution of the United States, which is

remediable under 42 U.S.C. § 1983.

       187.    Plaintiffs seek an award of attorney’s fees and costs pursuant to 42 U.S.C. § 1988.


                                 Count VII – 42 U.S.C. § 1983
                        Fourteenth Amendment – State Created Danger
                         (Against Defendant City and Defendant Strode)

       188.    Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.
                                                  27
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 28 of 33 PageID #: 28




       189.       Defendant City and Defendant Strode created a dangerous situation that violated

Mr. Clark’s fundamental, substantive due process rights to “personal safety.” Flowers v. City of

Minneapolis, Minn., 478 F.3d 869, 873 (8th Cir. 2007).

       190.       Defendant Strode’s false allegations in his search warrant application, his

“unwarranted direction of suspicion” toward Mr. Clark, and his indiscriminate requests for “no

knock” warrants and authorization of SWAT created a situation that necessarily led to Mr. Clark’s

violent and wholly preventable death. Id. Defendant Strode’s actions put “[Mr. Clark] in danger

of an armed police raid [and] other assaultive conduct” by the Defendant Officers. Id. at 874–75.

       191.       Defendant City’s policies and customs, as described herein, created a danger that

Mr. Clark would be seriously injured or killed that would not have existed but for the Defendant

City’s actions.

       192.       Defendant City and Defendant Strode’s deliberate indifference to Mr. Clark’s

substantive due process rights shocks the conscience. Mr. Clark, an elderly and disabled veteran,

died a violent and horrific death based on Defendant City and Defendant Strode’s actions that

created a “danger of significant harm to [him] that did not previously exist.” Id. at 875 (citation

and quotations omitted).

       193.       As a result of Defendant City and Defendant Strode’s conduct, Plaintiffs’ father

was deprived of his rights under the Fourteenth Amendment to the Constitution of the United

States, which is remediable under 42 U.S.C. § 1983.

       194.       The acts of Defendant Strode, as set forth above, were intentional, wanton,

malicious, evil and oppressive, or exhibited a reckless indifference or conscious disregard for Mr.

Clark’s federally-protected rights, thus entitling Plaintiffs to an award of punitive damages against




                                                 28
     Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 29 of 33 PageID #: 29




Defendant Strode in order to punish him and to deter him and others similarly situated from like

conduct in the future.

        195.     Plaintiffs seek an award of attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                                          Count VIII
                         Wrongful Death Pursuant to 537.080, RSMo 2018
                                    (Against All Defendants)

        196.     Plaintiffs hereby incorporate by reference each and every allegation contained in

the preceding paragraphs as though fully set forth herein.

        197.     Under Missouri law, a plaintiff can establish a wrongful death claim on a theory of

negligence by showing: “(1) the defendant owed a duty of care to the decedent; (2) the defendant

breached that duty; (3) the breach was the cause in fact and the proximate cause of his death; and

(4) as a result of the breach, the plaintiff suffered damages.” Heffernan v. Reinhold, 73 S.W.3d

659, 665 (Mo. Ct. App. E.D. 2002) (citation omitted).

        198.     Defendant City of St. Louis, as well as its officers, owed a duty to Mr. Clark to

ensure his safety and security, which includes providing adequate medical care when needed.

        199.     As discussed more fully in Counts I-VII, supra, and incorporated herein,

Defendants breached their duty of care by failing to properly investigate before seeking a warrant,

falsifying information in the supporting affidavit for the warrant, seeking a warrant without

probable cause, seeking a “no knock” warrant without reasonable suspicion to dispense with the

knock and announce requirement, unreasonably authorizing the use of SWAT, using excessive

force to execute the warrant, and failing to provide medical care to Mr. Clark in his time of need.

        200.     Defendant City of St. Louis breached its duty by implementing policies or customs

that resulted in Defendant Officers’ unlawful conduct, which in turn resulted in the loss of Mr.

Clark ’s life.

                                                 29
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 30 of 33 PageID #: 30




         201.   Further, Mr. Clark’s death was a direct and proximate result of Defendants’ grossly

negligent acts because, but for the actions of Defendants, Mr. Clark would not have died, and his

death was a reasonable and probable consequence of Defendants’ acts and omissions.

         202.   It was reasonably foreseeable that Defendants’ conduct, namely seeking a “no

knock” warrant and authorizing SWAT to execute it without probable cause or proper

investigation, would result in a preventable death, given the inherently dangerous nature of SWAT-

executed warrants.

         203.   Additionally, but for Defendant City of St. Louis’s policies and/or customs as

described herein, Mr. Clark would be alive. Further, it was reasonably foreseeable that the City’s

policies and/or customs as described herein would have resulted in a preventable death. Thus,

Defendant City of St. Louis’s actions were both the direct and proximate cause of Mr. Clark’s

death.

         204.   Defendant Officers’ actions and omissions as described above were undertaken in

bad faith and with malice, and constituted a conscious abuse of their powers and duties as

correctional officers, such that punitive damages should be awarded to punish Defendant Officers

and to deter them, as well as other similarly situated individuals, from engaging in similar conduct

in the future, in an amount to be determined by a jury.

         205.   Furthermore, Defendant City of St. Louis has waived sovereign immunity by

having an insurance policy and/or adopting a plan of self-insurance, which is liable to satisfy all

or part of a possible judgment in the action, or to indemnify or reimburse for payments made to

satisfy a judgment in this action.

         206.   Namely, Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not-for-profit corporation which is funded, at least in part, by annual

                                                30
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 31 of 33 PageID #: 31




payments from the City. On information and belief, the funds are later disbursed by the corporation

to pay any and all claims against the City, including claims against City police officers relating to

violations of constitutional rights.

       207.    The coverage provided by the PFPC constitutes insurance or, in the alternative, a

self-insurance plan, for purposes of section 537.610, RSMo.

       208.    As a direct and proximate result of the actions of all Defendants described above,

and pursuant to section 537.090, RSMo, Plaintiffs claim the following damages: pecuniary loss

suffered by reason of the death of Mr. Clark; Mr. Clark’s funeral expenses; and a reasonable value

of the services, consortium, companionship, comfort, instruction, guidance, counsel, training, and

support of which Plaintiffs have been deprived by reason of the death of Mr. Clark.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court enter an Order in its favor and award

compensation for all losses and damages including but not limited to:

           a. Actual economic damages as established at trial;

           b. Compensatory damages, including, but not limited to those for past and future

               pecuniary and non-pecuniary losses, physical and mental pain, humiliation, fear,

               anxiety, loss of enjoyment of life, loss of liberty, privacy, and sense of security

               and individual dignity, and other non-pecuniary losses;

           c. Punitive damages for all claims as allowed by law in an amount to be determined

               at trial;

           d. Issuance of an Order mandating appropriate equitable relief, including, but not

               limited to:

                             1. Issuance of a formal written apology from each Defendant to the
                                Plaintiffs;
                                                 31
    Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 32 of 33 PageID #: 32




                         2. The imposition of policy changes designed to avoid future similar
                            misconduct by Defendants;

                         3. Mandatory training designed to avoid future similar misconduct by
                            Defendants;

          e. Pre-judgment and post-judgment interest at the highest lawful rate;

          f. Attorney’s fees and costs associated with this action, including expert witness

             fees, on all claims allowed by law; and

          g. All appropriate relief at law and equity that justice requires.



Dated: June 30, 2021                     Respectfully submitted,

                                         By:

                                               ARCHCITY DEFENDERS, INC.

                                               /s/ Emanuel Powell
                                               Blake A. Strode (MBE #68422MO)
                                               Jacki Langum (MBE #58881MO)
                                               John M. Waldron (MBE #70401MO)
                                               Maureen Hanlon (MBE #70990MO)
                                               Matthew Dollan (MBE #71867MO)
                                               Nathaniel R. Carroll (MBE #67988MO)
                                               Emanuel Powell (MBE #73297MO)
                                               440 N. 4th Street, Suite 390
                                               Saint Louis, MO 63102
                                               855-724-2489
                                               314-925-1307 (fax)
                                               bstrode@archcitydefenders.org
                                               jlangum@archcitydefenders.org
                                               jwaldron@archcitydefenders.org
                                               mhanlon@archcitydefenders.org
                                               mdollan@archcitydefenders.org
                                               ncarroll@archcitydefenders.org
                                               epowell@archcitydefenders.org

                                               JERRYL T. CHRISTMAS & ASSOCIATES LLC

                                               /s/ Jerryl T. Christmas
                                                 32
Case: 4:21-cv-00788 Doc. #: 1 Filed: 06/30/21 Page: 33 of 33 PageID #: 33




                                 Jerryl T. Christmas (MBE #45370MO)
                                 6101 Delmar Boulevard
                                 Saint Louis, MO 63112
                                 314-588-7105
                                 314-361-2525 (fax)
                                 christmaslaw@yahoo.com

                                 Attorneys for the Plaintiffs




                                   33
